805 F.2d 1037
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sabah SENAWI, Defendant-Appellant.
No. 86-1361.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellee's motion to dismiss this appeal as premature.  Appellant has responded in opposition thereto.


2
Appellant was found guilty by a jury of one count of arson in violation of 18 U.S.C. Sec. 844(i) and two counts of mail fraud in violation of 18 U.S.C. Sec. 1341 on February 24, 1986.  Appellant thereafter filed a motion for judgment of acquittal or, in the alternative, for a new trial.  Appellant's motion was denied by the district court on April 8, 1986.  Appellant filed notice of appeal from the April 8, 1986 order denying his motion for judgment of acquittal or for a new trial on April 14, 1986.  The district court thereafter entered its judgment of conviction and commitment order on May 29, 1986.


3
The district court's judgment of conviction and commitment order is the final judgment from which an appeal may be taken in a criminal case.  Berman v. United States, 302 U.S. 211 (1937).  The notice of appeal in this case was filed prior to the entry of the judgment of conviction and commitment order and is premature.


4
Accordingly, it is ORDERED that the appellee's motion be granted and this appeal be and it is hereby dismissed as premature.  This order shall not affect the appeal pending before this Court taken by appellant subsequent to the entry of the judgment of conviction and commitment order.